Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 1 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 2 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 3 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 4 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 5 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 6 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 7 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 8 of 9
Case 3:19-bk-33090-SHB   Doc 19 Filed 10/03/19 Entered 10/03/19 15:18:12   Desc
                          Main Document    Page 9 of 9
